                  Case 2:21-mj-30274-DUTY ECF No. 1, PageID.1  Filed
                                                     AUSA: Sarah     06/02/21 Telephone:
                                                                 Youngblood     Page 1 of   6 226-9100
                                                                                         (313)
AO 91 (Rev. ) Criminal Complaint                         Special Agent:        Candace Booth        Telephone: (734) 887-0060

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.                                                                                    Case: 2:21-mj-30274
Donavon D. Law                                                                           Judge: Unassigned,
                                                                            Case No.
                                                                                          Filed: 06-02-2021 At 04:26 PM
                                                                                         IN RE: SEALED MATTER(CMP)(MLW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  April 30, 2021               in the county of            Washtenaw       in the
        Eastern           District of      Michigan         , the defendant(s) violated:
               Code Section                                            Offense Description
         18 U.S.C. § 922(g)(1)                           Possession of a firearm by a convicted felon




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                                  Candace A. Booth, Special Agent (ATF)
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:   June 2, 2021                                                                            Judge’s signature

City and state: Detroit, Michigan                                           Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                              Printed name and title
    Case 2:21-mj-30274-DUTY ECF No. 1, PageID.2 Filed 06/02/21 Page 2 of 6




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Candace A. Booth, being first duly sworn, hereby depose and state as

follows:

                                  I. Introduction

      1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (ATF), currently assigned to the Ann Arbor, Michigan, Field Office.

I have been an ATF Special Agent since 2009. I have had extensive training at the

Federal Law Enforcement Training Center in the Criminal Investigator Training

Program and ATF Special Agent Basic Training. Before working for the ATF, I was

a U.S. Border Patrol Agent. I have participated in numerous state and federal

investigations including narcotics trafficking, illegal firearms possession, firearms

trafficking, shooting investigations, as well as other types of criminal investigations.

Because of my involvement in these and other investigations, I have sworn to a

number of federal search and arrest warrants.

      2.     This affidavit is in support of a complaint and arrest warrant for

Donavon D. LAW. Because this affidavit is being submitted for the limited purpose

of establishing probable cause, I have not included each and every fact known to me

concerning this investigation.




                                           1
   Case 2:21-mj-30274-DUTY ECF No. 1, PageID.3 Filed 06/02/21 Page 3 of 6




      3.    ATF is currently conducting a criminal investigation concerning

Donavon D. LAW for a violation of 18 U.S.C. § 922 (g)(1) (possession of a firearm

by a person previously convicted of a crime punishable by imprisonment for a term

exceeding one year).

      4.    The facts in this affidavit are based on my personal knowledge and

observations, my review of law enforcement reports, communications with others

who have personal knowledge of the events and circumstances described in this

affidavit, and information gained through my training and experience.

                    II. Summary of Investigation

      5.    On April 30, 2021, the Washtenaw County Sheriff’s Office Community

Action Team (CAT) was investigating a shooting that occurred on April 8, 2021 in

Superior Township, Ypsilanti Township, and Ypsilanti City.        CAT identified

Donavon D. LAW as a person of interest in this investigation based on a review of

open source social media posts. In the course of its review, CAT discovered posts

from what appeared to be LAW’s social media accounts regarding having a Sig

Sauer pistol. CAT conducted a LEIN check on LAW which showed a warrant for

LAW’s arrest regarding a probation violation in Wayne County. CAT contacted

Wayne County and confirmed that this warrant was valid and outstanding.




                                        2
   Case 2:21-mj-30274-DUTY ECF No. 1, PageID.4 Filed 06/02/21 Page 4 of 6




      6.     On April 30, 2021, CAT was conducting covert surveillance in

Ypsilanti Township. During the surveillance, Deputy Traskos observed LAW

driving a gray Saturn Vue. CAT initiated a traffic stop on the Saturn Vue. Deputy

Traskos saw LAW reach towards the center console of the vehicle. Deputy Traskos

approached the passenger side of the vehicle, while Deputy Hogan approached the

driver (LAW). The front passenger was a juvenile, later identified as LAW’s child.

Deputy Hogan made contact with the driver, who was identified as LAW. Deputy

Hogan stated aloud that there was a handgun in the center console of the vehicle.

Deputy Traskos looked down and observed the grip of a black handgun on the center

console of the vehicle.

      7.     Sargent Arts and Deputy Hogan took LAW into custody. Deputy

Hogan secured the firearm.     Sargent Arts then searched LAW for additional

contraband or weapons and discovered a 9mm round of ammunition in LAW’s

hoodie pocket. Deputy Hogan searched the vehicle for additional contraband or

weapons and located an extended “Pro Mag” magazine.

      8.     The firearm seized from the vehicle LAW was driving is a Sig Sauer,

model P226, serial number UU628285, 9mm caliber handgun. The firearm is

engraved on the slide with the letters WCS5570. The firearm was reported stolen

out of Southfield Police Department on August 31, 2020. The reported stolen

firearm was a duty issued weapon out of Wayne County Sheriff’s Office.



                                        3
   Case 2:21-mj-30274-DUTY ECF No. 1, PageID.5 Filed 06/02/21 Page 5 of 6




         9.    During this investigation, I conducted a criminal history check of

Donavon D. LAW. This data showed that LAW had been convicted, in the state of

Michigan, of the following felony offenses:

               a. 2010- Felony Home Invasion, 2nd Degree
               b. 2019- Felony Weapons- Firearms Possession by a Felon
               c. 2019- Felony Breaking & Entering a building with Intent
               d. 2020- Felony Breaking & Entering a building with Intent

         10.   I spoke with ATF Special Agent (SA) Michael Bolf who is a Firearms

Interstate Nexus expert. SA Bolf stated that from the information I provided him,

and based on his training and experience, the above described firearm was

manufactured outside the state of Michigan, and therefore traveled in or affected

interstate or foreign commerce. The firearm is a “firearm” as defined in 18 U.S.C.

§ 921.

                              III.   Conclusion

         11.   Based upon the above information, I believe probable cause exists to

issue a warrant for the arrest of Donavon D. LAW, charging him with possession of

a firearm after having been convicted of a crime punishable by imprisonment for a




                                          4
   Case 2:21-mj-30274-DUTY ECF No. 1, PageID.6 Filed 06/02/21 Page 6 of 6




term exceeding one year, in violation of 18 U.S.C. § 922 (g)(1). This violation

occurred in the Eastern District of Michigan.

                                                Respectfully submitted,


                                                ___________________________
                                                Candace A. Booth, Special Agent
                                                Bureau of Alcohol, Tobacco,
                                                Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



Hon. Anthony P. Patti
United States Magistrate Judge

Date:   June 2, 2021




                                         5
